THIRD AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS THIRD AMENDMENT dated as of October 22, 2015, to the Fund Accounting Servicing Agreement, dated as of October 23, 2009 as amended January 24, 2013 and October 24, 2013 (the “Agreement”), is entered into by and between TRUST FOR PROFESSIONAL MANAGERS, a Delaware business trust, (the “Trust”) on behalf of the Convergence Funds(the “Funds”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to add the Convergence Market Neutral Fund; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR PROFESSIONAL MANAGERS U.S. BANCORP FUND SERVICES, LLC By: /s/ John P. Buckel By: /s/ Michael R. McVoy Printed Name: John P. Buckel Printed Name: Michael R. McVoy Title: President Title: Executive Vice President Convergence 1 Amended Exhibit A to the Fund Accounting Servicing Agreement - Trust for Professional Managers Fund Names Name of Series Convergence Core Plus Fund Convergence Opportunities Fund Convergence Market Neutral Fund Convergence
